DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-5, in the reply filed on 22 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to because partial views of drawings must be numbered with the same number followed by a capital letter. See 37 CFR 1.84(u). For example, Figures 2A-E should be numbered “Fig. 2A”, “Fig. 2B”, “Fig. 2C”, “Fig. 2D” and “Fig. 2E”. It is improper to number these figures with “Fig. 2” and “(a)”, “(b)”, “(c)”, “(d)” and “(e)”. Similar problems are found in Figures 7A-B, 14A-D, 15A-D, 17A-B, 18A-B, 19A-B, 20A-B, 21A-B, and 22A-B. It is noted that the numbering of the figures in the specification appears to be correct. Only the drawing sheets need to be corrected with the proper figure numbers.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are:
i.	Claims 1-5, “first step of conveying”, “second step of forming”, “third step of dispersing”, “fourth step of overlaying” and “fifth step of forming” have not been interpreted under 35 USC 112(f) because each of these limitations is clearly followed by a sufficient act or sufficient acts to perform the respective recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 1-5 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 1, line 3, the second instance of “a” should be deleted to correct the grammar.
	Regarding claim 1, line 6, the second instance of “on” should be replaced with --in-- to correct the grammar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 2, the phrase “belt-like” is confusing because it is unclear how “like” modifies the scope of “belt”.
	Regarding claim 3, the phrase “up to in front of” is confusing because it is not clear what is meant by the front of the second main surface. The surface has two faces, an internal face and an external face, and it is unclear which is the front. The examiner suggests replacing “up to in front of” with --and does not extend to-- in order to more clearly indicate the slit does not extent all the way to the second main surface of the main sheet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (WO 2017/061568 A1, referencing US 2018/0296403 as an English language equivalent).
	Regarding claim 1, Kobayashi teaches a method for manufacturing an absorbent body (paragraph 14). Kobayashi teaches a first step of conveying a belt-like main sheet in a longitudinal direction of the main sheet along a predetermined conveying path, the main sheet having a first and second main surfaces, the main sheet including a non-woven fabric sheet that is made of a non-woven fabric and constitutes at least part of the first main surface (Figure 12; paragraph 62); a second step of forming, at a first position on the conveying path, a slit on the non-woven fabric sheet of the main sheet being conveyed so as to form an incision in the first main surface (Figures 11-12; paragraphs 85 and 110; a third step of dispersing, at a second position on the conveying path on a downstream side of the first position in a conveying direction of the main sheet, particulate matter capable of absorbing and retaining liquid into a region, including the incision, of the first main surface of the main sheet being conveyed, so as to cause the particulate matter to be held in the non-woven fabric sheet (Figures 11-12; paragraphs 64, 110 and 129); and a fourth step of overlaying, at a third position on the conveying path on the downstream side of the second position in the conveying direction of the main sheet, a covering sheet on the region, in which the particulate matter has been dispersed, of the first main surface of the main sheet being conveyed, the covering sheet preventing passage of the particulate matter (Figures 11-12; paragraphs 108-110), wherein at the second position, the non-woven fabric sheet of the main sheet includes a bulky structure constituting at least part of the first main surface of the main sheet and having a void allowing the particulate matter to enter (paragraphs 64 and 129). It is noted that napping the main sheet, as taught by Kobayashi, would have been understood by one having ordinary skill in the art as a fiber raising process in which the claimed bulky structure is provided. This interpretation is consistent with the definition of napping. As is reasonably clear from paragraph 64 of Kobayashi, the napped nonwoven main sheet allows the particulate matter to be fixed among the napped fibers, which clearly indicates voids, i.e. spaces between fibers, allowing the particular matter to enter. In particular, napping is performed prior to dispersing the particulate matter (paragraph 129), which reasonably implies the particulate matter must enter the above noted voids to be fixed therein.
	Regarding claim 2, Kobayashi clearly teaches this additional limitation.
	Regarding claim 4, Kobayashi teaches this additional limitation (paragraphs 88-90).
	Regarding claim 5, Kobayashi teaches napping prior to dispersing the particulate matter, i.e. at the claimed second position (paragraph 129). Thus Kobayashi implicitly teaches napping at a fourth position on the conveying path on an upstream side of the second position in the conveying direction of the main sheet, such napping forming the bulky structure on the non-woven fabric sheet of the main sheet being conveyed. As noted above napping the main sheet, as taught by Kobayashi, would have been understood by one having ordinary skill in the art as a fiber raising process in which the claimed bulky structure is provided. The limitation of particulate matter entering the void and being held therein is satisfied for the reasons provided above.


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide this additional limitation. It is known to provide slits which do not extend all the way through a nonwoven in the formation of absorbent bodies. See Wright (US 8785715; Figure 2a). However, the examiner does not find motivation to form such slits in the closest prior art of record, Kobayashi. Kobayashi is drawn to a particular configuration which allows freedom of movement of particulate material as it absorbs liquid and swells. This configuration relies on slits which separate the nonwoven into “long base portions” which can move independently in the vertical direction and thereby suppress inhibition of absorption due to particle swelling (Figure 2; paragraphs 68-69). Such independent movement would not be expected to be possible with partial slits as in Wright because the long base portions would still be connected by partial slits. Additionally, the examiner does not find any combination of the prior art of record which teaches or suggests the above noted allowable subject matter. For example, while Wright teaches the above noted slit configuration of claim 3, there are several additional claimed limitations which Wright does not teach such as the specifically claimed conveying, dispersing particulate matter into a region including the incision, and overlaying steps. The examiner does not find motivation in the prior art of record to provide Wright with all of these additional steps. In particular, Wright is drawn to slitting a nonwoven already having the particulate matter dispersed therein (column 4, lines 38-67).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745